Exhibit 10.2

 

REVOLVING CREDIT NOTE

 

 

U.S. $1,500,000.00   Dated as of May __, 2018   Edina, Minnesota

    

 

FOR VALUE RECEIVED, on the Revolving Credit Termination Date (as defined in the
Credit Agreement hereinafter defined) the undersigned, Worthington Acquisition,
LLC (, a North Carolina limited liability company (together with its successors
and assigns, “Acquisition”), Worthington Aviation, LLC, a North Carolina limited
liability company (together with its successors and assigns, “Aviation”),
Worthington MRO, LLC, a North Carolina limited liability company (together with
its successors and assigns, “MRO”; and together with Acquisition and Aviation
being sometimes collectively referred to herein as, the “Borrowers” and
individually as, a “Borrower”), jointly and severally promise to pay to the
order of Minnesota Bank & Trust, a Minnesota state banking corporation (the
“Lender”), the principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100THS
DOLLARS (U.S. $1,500,000.00) or, if less, the aggregate unpaid principal amount
of all Revolving Credit Loans (as hereinafter defined) made by the Lender to the
Borrowers pursuant to the Credit Agreement.

 

Interest Rate. 

 

(a)     The Borrowers jointly and severally promise to pay interest on the
unpaid principal amount hereof from the date hereof until such principal amount
is paid in full at a fluctuating per annum rate of interest (the “Interest
Rate”) that equals the sum of (a) the Index (as hereinafter defined), plus (b)
2.00% (the “Margin”).

 

(b)     The interest rate on this Note is subject to change from time to time
based on changes in an independent index which is LIBOR (as hereafter defined)
adjusted and determined, without notice to Borrower, as of the date of this Note
and on the first day of each calendar month hereafter (the “Interest Rate Change
Date”). “LIBOR” shall mean the London Interbank Offered Rate of interest for an
interest period of 1 month which appears on Bloomberg, rounded to the nearest
1/10,000th of 1%, on the day that is two London Business Days preceding each
Interest Rate Change Date (the “Reset Date”). If LIBOR as defined above is not
available or is not published for any Reset Date, then Lender shall, at its sole
discretion, choose a substitute source for LIBOR, which LIBOR plus the Margin,
shall become effective on the next Interest Rate Change Date. “London Business
Day” shall mean any day on which commercial banks in London, England are open
for general business (collectively, the “Index”). The Index is not necessarily
the lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of the Loan, Lender may designate a substitute Index after
notice to Borrower. Lender will tell Borrowers the current Index rate upon
Borrowers’ request. The interest rate change will not occur more often than each
month. Borrowers understand that Lender may make loans based on other rates as
well. NOTICE: Under no circumstances will the interest rate on this Note be more
than the maximum rate allowed by applicable law.

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

Page 2

 

U.S. $1,500,000.00

May __, 2018

 

 

(c)     Interest accrued during each calendar month shall be due and payable on
the first day of the following calendar month, with the first such interest
payment due on June 1, 2018. Interest shall also be payable on the Revolving
Credit Termination Date and interest accrued after the Revolving Credit
Termination Date shall be payable on demand.

 

Change in Capital Adequacy Requirements. If Lender shall determine that the
adoption after the date hereof (for purposes of this Agreement, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all guidelines and
regulations adopted in connection therewith are deemed to have been adopted
after the date hereof) of any applicable law, rule or regulation regarding
capital adequacy, or any change in any existing law, rule or regulation
regarding capital adequacy, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration of any such law, rule
or regulation regarding capital adequacy, or compliance by Lender (or any of its
branches) with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder or for the credit which is
the subject matter hereof to a level below that which Lender could have achieved
but for such adoption, change or compliance (taking into consideration Lender’s
policies with respect to liquidity and capital adequacy) by an amount deemed by
Lender to be material, then from time to time, within fifteen (15) days after
demand by Lender, Borrowers shall jointly and severally pay to Lender such
additional amount or amounts reasonably determined by Lender as will compensate
Lender for such reduction

 

Payments. Both principal and interest are payable in lawful money of the United
States of America to the Lender at 7701 France Avenue South, Edina, MN 55435 (or
other location specified by the Lender) in immediately available funds. By
executing this Note, each Borrower authorizes the Lender to charge from time to
time against any of such Borrower’s depository accounts maintained with the
Lender any such payments when due and the Lender will use its reasonable efforts
to notify such Borrower of such charges.

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

Page 3

 

U.S. $1,500,000.00

May __, 2018

 

 

Interest Calculation Method. Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed in any portion of
a month in which interest is due. If any payment to be made by the Borrowers
hereunder shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day.

 

Prepayment; Minimum Interest Charge. In any event, even upon full prepayment of
this Note, Borrowers understand that Lender is entitled to a minimum interest
charge of $10.00. Other than Borrowers’ joint and several obligations to pay any
minimum interest charge, Borrowers may pay without penalty all or a portion of
the amount earlier than it is due. Early payments will not, unless agreed to by
Lender in writing, relieve Borrowers of Borrowers’ obligation to continue to
make payments of accrued unpaid interest. Rather, early payment will reduce the
principal balance due. Borrowers agrees not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrowers send such a
payment, Lender may accept it without losing any of Lender’s rights under this
Note, and Borrowers will remain jointly and severally obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: Minnesota Bank & Trust, 7701 France
Avenue South, Edina, MN 55435.

 

Late Charge. If a payment due hereunder is not made within seven days after the
date when due, Borrowers shall jointly and severally pay to Lender a late
payment charge of 5% of the amount of the overdue payment to compensate Lender
for a portion of the cost related to handling the overdue payment.

 

Interest After Default. Upon the occurrence of an Event of Default, including
failure to pay upon final maturity, the interest rate on this Note shall be
increased by adding an additional 3.000 percentage point margin (“Default Rate
Margin”). The Default Rate Margin shall also apply to each succeeding interest
rate change that would have applied had there been no default. However, in no
event will the interest rate exceed the maximum interest rate limitations under
applicable law.

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

Page 4

 

U.S. $1,500,000.00

May __, 2018

 

 

Credit Agreement. This Note is the Revolving Credit Note referred to in, and is
entitled to the benefits of, the Loan Agreement dated as of May 11, 2018 (as
amended, modified, supplemented or restated from time to time being the “Credit
Agreement”; capitalized terms not otherwise defined herein being used herein as
therein defined) by and among the Borrowers and the Lender. The Credit
Agreement, among other things, (i) provides for the making of Revolving Credit
Loans (the “Revolving Credit Loans”) by the Lender to the Borrowers from time to
time in an aggregate amount not to exceed at any time outstanding the dollar
amount first above mentioned, the indebtedness of the Borrowers resulting from
each such Revolving Credit Loan being evidenced by this Note; (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events prior to the maturity hereof upon the terms and conditions therein
specified; and (iii) contains provisions for the mandatory prepayment hereof
upon certain conditions.

 

Security Agreement. This Note is secured by, among other things, that certain
Security Agreement dated of even date herewith jointly and severally executed by
the Borrowers in favor of the Lender.

 

Waiver of Presentment and Demand for Payment; Etc. Borrowers and any endorsers
or guarantors hereof severally waive presentment and demand for payment, notice
of intent to accelerate maturity, protest or notice of protest and non-payment,
bringing of suit and diligence in taking any action to collect any sums owing
hereunder or in proceeding against any of the rights and properties securing
payment hereunder, and expressly agree that this Note, or any payment hereunder,
may be extended from time to time, and consent to the acceptance of further
security or the release of any security for this Note, all without in any way
affecting the liability of Borrowers and any endorsers or guarantors hereof. No
extension of time for the payment of this Note, or any installment thereof, made
by agreement by Lender with any Person now or hereafter liable for the payment
of this Note, shall affect the original liability under this Note of the
undersigned, even if the undersigned is not a party to such agreement.

 

Event of Default. Any “Event of Default” (as defined in the Credit Agreement)
shall constitute an Event of Default under this Note. Upon the occurrence of an
Event of Default, in addition to any other rights or remedies Lender may have at
law or in equity or under the Credit Agreement or under any other Loan Document,
Lender may, at its option, without notice to Borrowers, declare immediately due
and payable the entire unpaid principal sum hereof, together with all accrued
and unpaid interest thereon plus any other sums owing at the time of such Event
of Default pursuant to this Note, the Security Agreement or any other Loan
Document. The failure to exercise the foregoing or any other options shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect of the same event or any other event. The acceptance
by the holder of any payment hereunder which is less than payment in full of all
amounts due and payable at the time of such payment shall not constitute a
waiver of the right to exercise any of the foregoing options at that time or at
any subsequent time.

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

Page 5

 

U.S. $1,500,000.00

May __, 2018

 

 

Expense Reimbursement. Borrowers jointly and severally agree to pay all expenses
for the preparation of this Note, as set forth in the Credit Agreement,
including exhibits, and any amendments to this Note as may from time to time
hereafter be required, and the reasonable attorneys’ fees and legal expenses of
counsel for Lender from time to time incurred in connection with the preparation
and execution of this Note and any document relevant to this Note, any
amendments hereto or thereto, and the consideration of legal questions relevant
hereto and thereto. Borrowers jointly and severally agree to reimburse Lender
upon demand for all reasonable out-of-pocket expenses (including attorneys’ fees
and legal expenses) in connection with Lender’s enforcement of the obligations
of the Borrowers hereunder or under the Security Agreement or any other Loan
Document, whether or not suit is commenced including, without limitation,
attorneys’ fees and legal expenses in connection with any appeal of a lower
court’s order or judgment. The obligations of the Borrowers under this paragraph
shall survive any termination of the Credit Agreement, this Note, the Security
Agreement, and any other Loan Document.

 

Successors and Assigns. This Note shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns except
that Borrowers may not assign or transfer their rights hereunder without the
prior written consent of Lender, which consent may be withheld in Lender’s sole
discretion. In connection with the actual or prospective sale by the Lender of
any interest or participation in the loan obligation evidenced by this Note,
Borrowers hereby jointly and severally authorize the Lender to furnish any
information concerning the Borrowers or any of their affiliates, however
acquired, to any Person or entity.

 

Usury. Borrowers and Lender agree that no payment of interest or other
consideration made or agreed to be made by Borrowers to Lender pursuant to this
Note shall, at any time, be in excess of the maximum rate of interest
permissible by law. In the event such payments of interest or other
consideration provided for in this Note shall result in an effective rate of
interest which, for any period of time, is in excess of the limit of the usury
or any other law applicable to the loan evidenced hereby, all sums in excess of
those lawfully collectible as interest for the period in question shall, without
further agreement or notice between or by any party hereto, be applied to the
unpaid principal balance and not to the payment of interest; if a surplus
remains after full payment of principal and lawful interest, the surplus shall
be remitted by Lender to Borrowers, and Borrowers hereby agree to accept such
remittance. This provision shall control every other obligation of the Borrowers
and Lender relating to this Note.

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

Page 6

 

U.S. $1,500,000.00

May __, 2018

 

 

Business Purpose Loan. The Loan is a business loan. Borrowers hereby jointly and
severally represent that this loan is for commercial use and not for personal,
family or household purposes. The Borrowers jointly and severally agree that the
Loan evidenced by this Note is an exempted transaction under the Truth In
Lending Act, 15 U.S.C., §1601, et seq.

 

Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE LENDER TO
ACT IN A COMMERCIALLY REASONABLE MANNER, EACH BORROWER WAIVES EVERY PRESENT AND
FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL), CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF WHICH SUCH BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO
ANY ACTION BY THE LENDER IN ENFORCING THIS NOTE OR ANY OF THE LOAN DOCUMENTS.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWERS.

 

Waiver of Right to Jury Trial; Venue. EACH BORROWER WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY ACTION RELATING TO OR ARISING FROM THIS NOTE. AT THE
OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA OR THE STATE COURT SITTING IN HENNEPIN OR RAMSEY
COUNTY, MINNESOTA. EACH BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY
SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT PROPER OR
CONVENIENT. IN THE EVENT AN ACTION IS COMMENCED IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS NOTE, LENDER, AT ITS OPTION, SHALL BE ENTITLED TO
HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE
DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO
HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

Page 7

 

U.S. $1,500,000.00

 

 

 

IN WITNESS WHEREOF, the Borrowers have jointly and severally caused this
Revolving Credit Note to be signed by their duly authorized officers in favor of
Minnesota Bank & Trust and to be dated as of the date set forth above.

 

 

Worthington Acquisition, LLC

 

By:                                                       

Name:  Nicholas J. Swenson

Its:        President

 

 

Worthington Aviation, LLC

 

By:                                                       

Name:  Nicholas J. Swenson

Its:        Chief Executive Officer

 

 

Worthington MRO, LLC

 

By:                                                       

Name:  Nicholas J. Swenson

Its:        Chief Executive Officer

 

 

 

 